Citation Nr: 1455325	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO denied the Veteran's claim for service connection for lower back condition. In May 2011, the Veteran filed  a notice of disagreement (NOD).  In May 2012, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.  In September 2012, following receipt of additional evidence, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that-with the exception of the June 2013 Hearing Transcript and VA treatment records dating from April 1008 to July 2012, considered by the RO in the September 2012 SSOC-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.

For reasons expressed below, the claim on appeal is  being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In May 2012, the Veteran underwent VA examination to assess the nature and etiology of his back condition.  The report of examination reflects that the Veteran, who was a Navy jet pilot, reported intermittent back pain, worse in recent years, since an in-service accident during which he was required to eject himself from an aircraft due to catapult failure on April 30, 1979 aboard U.S.S. SHANGRI-LA, a U.S. Navy aircraft carrier, in the Gulf of Tonkin.  However, he was not diagnosed with a back condition until 2007, when he was assessed with lumbar osteoarthritis.  

Following examination and review of the record, the examiner concluded that the Veteran's back condition was less likely as not incurred in or caused by service, theorizing that his back problems were "most likely due to 40 years of wear-and-tear that occurs naturally with age and physical activity."  The  examiner explained that there was no evidence of a lower back condition during service, that the evidence of an airplane accident was not evidence of a "lower back condition/injury," and that the "[history] of airplane ejection has no diagnostic significance."  The examiner also stated that the Veteran's lower back condition "would need to be documented in his service records.  Without the documentation of a lower back condition during military service, the [history] of airplane ejection only documents an event and not a lower back condition/injury."

In rendering his May 2012 opinion, the examiner based his opinion, in large part, on the lack of relevant service treatment records or other documentation of a back condition in service, but did not address relevance or import of the Veteran's statements concerning his ongoing back problems since the ejection accident in service; his statements explaining that he did not report ongoing back issues in service to avoid jeopardizing his ability to continue flying (namely, that the Veteran avoided complaining of medical problems during flight physicals to avoid being grounded, which would impede his career as a military pilot); or the nature and significance of the described ejection accident and  possible associated injury to the Veteran's back.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied solely on lack of evidence in service medical records to provide negative opinion).  

As such, and given the nature of the evidence and supporting statements discussed above, the Board finds that the opinion of the May 2012 VA examiner is inadequate, and that further examination-preferably, by a physician who had not previously examined the Veteran-to obtain an appropriate opinion, based on full consideration of the Veteran's documented medical history as well as the lay assertions of record, is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file reflects that VA treatment records associated with the claims file date up to July 2012.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's psychiatric conditions since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Board also notes that there appears to be  outstanding service treatment records.  The Veteran has alleged that immediately after the ejection accident, which took place on April 30, 1970, he was taken directly to sick bay on the carrier the USS SHANGRI-LA  for examination, which may have been conducted by Lieutenant Lindsey.  See May 2011 Veteran's Statement.  He states that he was treated for some minor cuts, abrasions, and scratches but that there were no broken bones or other obvious injuries.  He reports that he had pain in his back and other areas and that he was taken off the flight schedule for well over a week to allow him time to heal, such that he did not fly again until May 11, 1970.  Thus, the AOJ should undertake appropriate action to obtain any  sick call/bay reports from the U.S.S. SHANGRI-LA and any records showing that the Veteran's sick leave from his flight responsibilities, from April 30, 1970 to May 11, 1970, from the National Personnel Records Center (NPRC) and/or any other appropriate source(s).

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent records od VA evaluation and/or treatment of the Veteran,  dated since July 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Undertake appropriate action to obtain any  sick call/bay reports from the U.S.S. SHANGRI-LA and any records showing that the Veteran's sick leave from his flight responsibilities from April 30, 1970 to May 11, 1970.  Efforts should include, but not be limited to, inquiry to the National Personnel Records Center (NPRC) and/or any other appropriate source(s) in an attempt to retrieve any available records or to confirm their loss or destruction.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the claims file.


3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination-preferably, by a physician who has not previously examined him- to assess the nature and etiology of claimed lower back disability.   
The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting lower back, to include lumbar osteoarthritis.  

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service-to particularly include injury associated with an April 30, 1970 ejection accident.

In rendering the requested opinion, the physician should specifically consider in-service and post-service VA and private medical records, as well as the Veteran's lay assertions-to include that that he avoided complaining of medical problems during flight physicals to avoid being grounded (which would impede his career as a military pilot), and that he has experienced  continuity of lower back symptoms since service.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

